           Case 1:19-cv-00599-AWI-GSA Document 16 Filed 03/02/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES L. BROOKS,                                 1:19-cv-00599-AWI-GSA-PC
12                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13         vs.                                        (ECF No. 15.)
14   KELLY SANTORO, et al.,                           ORDER DISMISSING THIS CASE,
                                                      WITH PREJUDICE, FOR FAILURE TO
15                Defendants.                         STATE A CLAIM
16                                                    ORDER FOR CLERK TO CLOSE CASE
17

18          James L. Brooks (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On January 6, 2021, findings and recommendations were entered, recommending that this
22   case be dismissed for failure to state a claim upon which relief may be granted under § 1983.
23   (ECF No. 15.) Plaintiff was granted fourteen days in which to file objections to the findings and
24   recommendations. (Id.) The fourteen-day time period has expired, and Plaintiff has not filed
25   objections or otherwise responded to the findings and recommendations.
26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
28   court finds the findings and recommendations to be supported by the record and proper analysis.
          Case 1:19-cv-00599-AWI-GSA Document 16 Filed 03/02/21 Page 2 of 2



 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1.    The Findings and Recommendations issued by the Magistrate Judge on January
 3               6, 2021, are adopted in full;
 4         2.    This action is dismissed, with prejudice, based on Plaintiff’s failure to state a
 5               claim upon which relief may be granted under § 1983; and
 6         3.    The Clerk of Court is directed to close this case.
 7
     IT IS SO ORDERED.
 8

 9   Dated: March 2, 2021
                                                 SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
